FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


LEEANA LARA, on behalf of                 No. 21-35126
themselves and all others similarly
situated; CAMERON LUNDQUIST,                 D.C. No.
               Plaintiffs-Appellants,     3:18-cv-05301-
                                               RJB
                 v.

FIRST NATIONAL INSURANCE                    OPINION
COMPANY OF AMERICA, a New
Hampshire Corporation; LM
GENERAL INSURANCE COMPANY;
CCC INTELLIGENT SOLUTIONS INC.,
            Defendants-Appellees.


      Appeal from the United States District Court
        for the Western District of Washington
       Robert J. Bryan, District Judge, Presiding

        Argued and Submitted January 10, 2022
              San Francisco, California

                Filed February 11, 2022

    Before: Ronald M. Gould, Mark J. Bennett, and
           Ryan D. Nelson, Circuit Judges.

              Opinion by Judge R. Nelson
2        LARA V. FIRST NAT’L INS. CO. OF AMERICA

                          SUMMARY *


                           Class Action

    The panel affirmed the district court’s decision declining
to certify a proposed damages class in an auto insurance
diversity action.

    Plaintiffs sued Liberty Mutual, an auto insurer, and CCC
Intelligent Solutions, a company that Liberty works with to
help it develop its valuations. Liberty’s valuation method
uses a report about the value of “comparable vehicles,”
provided by CCC. To account for the difference between the
average car owned by a private person and the cars for sale
at dealerships, CCC reduces a totaled car’s valuation.
Plaintiffs’ vehicles were totaled, and Liberty valued them in
part with the disputed downward condition adjustment.

     Plaintiffs alleged that Liberty breached its contracts with
its insureds and that both companies violated Washington’s
unfair trade practices law and committed civil conspiracy.
The district court declined to certify the proposed class
because individual questions predominated over common
questions and individualized trials were superior to a class
action.

    The panel held that the district court did not abuse its
discretion in finding that the predominance and superiority
requirements for certifying a class action were not satisfied.
First, the district court did not abuse its discretion in finding
that common questions did not predominate. Whether
    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
        LARA V. FIRST NAT’L INS. CO. OF AMERICA               3

Liberty and CCC’s condition adjustment violates the
Washington state regulations is a common question. But to
show liability for breach of contract or unfair trade practices,
plaintiffs must show an injury. To show an injury will
require an individualized determination for each plaintiff.
Hence, the district court did not abuse its discretion in
finding that those individualized determinations
predominate over the common questions. Second, the
district court’s finding of no superiority was not an abuse of
discretion for the same reason. A class action here would
involve adjudicating issues specific to each class member’s
claim, and that would be unmanageable. Individual trials
would be a better way to adjudicate those issues.


                         COUNSEL

John M. DeStefano (argued) and Robert B. Carey, Hagens
Berman Sobol Shapiro LLP, Phoenix, Arizona; Steve
Berman, Hagens Berman Sobol Shapiro LLP, Seattle,
Washington; for Plaintiffs-Appellants.

Theodore J. Boutrous Jr. (argued), Bradley J. Hamburger,
Daniel R. Adler, and Matt Aidan Getz, Gibson Dunn &
Crutcher LLP, Los Angeles, California; James A. Morsch
and Casey T. Grabenstein, Saul Ewing Arnstein & Lehr
LLP, Chicago, Illinois; for Defendants-Appellees First
National Insurance Company of America, and LM General
Insurance Company.

Gregory G. Garre (argued), Marguerite M. Sullivan, Jason
R. Burt, and Cherish A. Drain, Latham & Watkins LLP,
Washington, D.C.; Samir Deger-Sen, Latham & Watkins
LLP, New York, New York; for Defendant-Appellee CCC
Intelligent Solutions Inc.
4        LARA V. FIRST NAT’L INS. CO. OF AMERICA

Daniel L. Syhre, Betts Patterson & Mines P.S., Seattle,
Washington, for Amici Curiae American Property Casualty
Insurance Association, and National Association of Mutual
Insurance Companies.


                            OPINION

R. NELSON, Circuit Judge:

    In this auto insurance suit, the district court declined to
certify a proposed damages class because it held both that
individual questions predominated over common questions
and that individualized trials were superior to a class action.
Because neither holding was an abuse of discretion, we
affirm.

                                  I

    This case is about how auto insurance companies value
totaled vehicles. Plaintiffs Leeana Lara and Cameron
Lundquist sued both Liberty Mutual, 1 an auto insurer, and
CCC Intelligent Solutions, a company that Liberty works
with to help it develop its valuations. Plaintiffs allege that
Liberty breached its contracts with its insureds and that both
companies violated Washington’s unfair trade practices law




    1
      Defendants First National Insurance Company of America and LM
General Insurance Company are part of the “Liberty Mutual umbrella”
of insurance companies. The parties call those two “Liberty,” so we do,
too.
         LARA V. FIRST NAT’L INS. CO. OF AMERICA                    5

and committed civil conspiracy. 2 Plaintiffs’ claims and this
appeal depend on the details of Liberty’s valuation process.

                                 A

     A car is “totaled” when it makes more sense to salvage
the car than to fix it. When that happens, the insurance
company has to figure out how much the car was worth
before the accident, so it knows how much to pay the
insured. In Washington, the insurer only has to pay the
“actual cash value” of the car—the “fair market value.”
Wash. Admin. Code § 284-30-320(1). Paying the actual
cash value requires the insurer to figure out how much the
car would have been sold for before the accident. Looking
at the car after the accident doesn’t always indicate its worth
before, so Liberty values the totaled car with a multi-step
process involving a separate company (CCC, the other
defendant).

    Liberty’s method uses a report about the value of
“comparable vehicles,” provided by CCC. To start, a
Liberty adjuster inspects the car and then tells CCC about it.
CCC then prepares a valuation report. It makes that report
using a database of cars at dealerships all around the country.
Essentially CCC’s business is that it tracks car sales: it goes
to dealerships all over, inspects cars, and tracks their sales.
Then, when an insurer like Liberty contacts it about a car, it
prepares a valuation report. It starts with the value of
comparable cars—other cars that are a similar make and
model, are in similar condition, and have similar features. It
then adjusts from that price to better estimate the value of the

    2
       The civil conspiracy claim derives from the deceptive trade
practices claim. See W. G. Platts, Inc. v. Platts, 438 P.2d 867 (Wash.
1968).
6       LARA V. FIRST NAT’L INS. CO. OF AMERICA

totaled car. For example, if the totaled car had fancy after-
market features, then CCC would adjust the price up.

    One adjustment in particular is at the core of this case.
Used cars for sale at dealerships are usually in pretty good
condition: the dealerships don’t sell them otherwise, and
CCC doesn’t use dealerships that sell bad cars. To account
for the difference between the average car owned by a
private person and the cars for sale at dealerships, CCC thus
reduces the totaled car’s valuation. But CCC also looks at
the actual pre-accident condition of the totaled car. If it was
in great condition, then CCC reverses the negative
adjustment and sometimes even applies a positive
adjustment. As we discuss below, Plaintiffs’ theory of the
case is that Liberty violates Washington’s insurance
regulations by not itemizing or explaining this downward
“condition adjustment,” which makes it impossible to verify.
Wash. Admin. Code § 284-30-320(3).

    Once CCC finishes its report, it sends it to Liberty. A
Liberty adjuster then reads it and makes an offer to the
insured. The offer is usually but not always based on the
CCC report. (The adjuster can also use other sources or
make a higher offer based on “goodwill” or as an attempt to
end negotiations.) If the insured accepts the offer, then that’s
the end of it. But if the parties can’t agree, then either one
can request an appraisal, a process which is provided for in
the insurance contract. Each party would then hire an
appraiser who appraises the car. If they agree, then their
valuation is binding. If they disagree, then they select
together a neutral umpire, and the valuation that any two of
the three agree to, is binding.
         LARA V. FIRST NAT’L INS. CO. OF AMERICA                   7

                                 B

    Lara and Lundquist’s vehicles were totaled, and Liberty
valued them in part with the disputed downward condition
adjustment. 3 Lara and Lundquist then sued Liberty and
CCC, arguing that they didn’t follow Washington state
insurance regulations. More specifically, the regulations
require the insurers to itemize the deductions or additions
that they make, and that these adjustments be appropriate.
Wash. Admin. Code § 284-30-320(3). Because these
regulations are enforced by the Washington insurance
commissioner, Wash. Rev. Code § 48.30.010(5)–(6), and do
not create a private cause of action, Plaintiffs couldn’t sue
Liberty and CCC directly for violating them, so instead, they
sued Liberty for breach of contract and both companies for
unfair trade practices, see Wash. Rev. Code § 19.86.090, and
civil conspiracy.

    Liberty moved to dismiss the case, but the district court
declined, holding that the relevant regulation did apply to the
adjustments and that Plaintiffs had plausibly alleged their
claims. Plaintiffs then asked the district court to certify a
class of all people whose valuations included the disputed
adjustment.

    To certify any class requires numerosity, commonality,
typicality, and adequacy. Fed. R. Civ. P. 23(a). And to
certify a damages class, like this one, plaintiffs must also
show that common questions predominate over individual
ones and that a class action is the superior method of


    3
      Because we decline to reach whether Lara and Lundquist’s claims
are typical under Federal Rule of Civil Procedure 23(a)(3), we do not
recount the facts of their individual valuations.
8       LARA V. FIRST NAT’L INS. CO. OF AMERICA

resolving the dispute. Fed. R. Civ. P. 23(b)(3); Amgen Inc.
v. Conn. Ret. Plans & Tr. Funds, 568 U.S. 455, 460 (2013).

   The district court declined to certify the class, agreeing
with Plaintiffs that the named plaintiffs were typical but
agreeing with Defendants that there was no predominance or
superiority. A motions panel of this Court granted
permission to appeal. See Fed. R. Civ. P. 23(f).

                               II

    We review the district court’s denial of class certification
for abuse of discretion. Pulaski & Middleman, LLC v.
Google, Inc., 802 F.3d 979, 984 (9th Cir. 2015). But the
district court never has discretion to get the law wrong.
Hawkins v. Comparet-Cassani, 251 F.3d 1230, 1237 (9th
Cir. 2001). If the district court gets the law right and “mulls
the correct mix of factors,” then we can only reverse if it
“makes a clear error of judgment in assaying them.” Ruiz
Torres v. Mercer Canyons Inc., 835 F.3d 1125, 1132 (9th
Cir. 2016) (cleaned up).

                              III

                               A

    Federal Rule of Civil Procedure 23(b)(3) only allows
damages class actions if “the court finds that the questions
of law or fact common to class members predominate over
any questions affecting only individual members.” “The
predominance inquiry tests whether proposed classes are
sufficiently cohesive to warrant adjudication by
representation.” Tyson Foods, Inc. v. Bouaphakeo, 577 U.S.
442, 453 (2016) (quoting Amchem Prods., Inc. v. Windsor,
521 U.S. 591, 623 (1997)) (internal quotation marks
omitted). “An individual question is one where ‘members of
        LARA V. FIRST NAT’L INS. CO. OF AMERICA               9

a proposed class will need to present evidence that varies
from member to member,’ while a common question is one
where ‘the same evidence will suffice for each member to
make a prima facie showing [or] the issue is susceptible to
generalized, class-wide proof.’” Id. (alteration in original)
(quoting 2 W. Rubenstein, Newberg on Class Actions § 4:50
at 196–97 (5th ed. 2012)). The predominance inquiry “asks
whether the common, aggregation-enabling, issues in the
case are more prevalent or important than the non-common,
aggregation-defeating, individual issues.” Id. (quoting
Rubenstein, supra, § 4:49 at 195–96). If the central issues
in the case are common and predominate, then a damages
class action can be permissible even if some other issues like
damages will have to be tried individually. Id. (quoting
7AA C. Wright, A. Miller, & M. Kane, Federal Practice and
Procedure § 1778 at 123–24 (3d ed. 2005)).

    Federal Rule of Civil Procedure 23(b)(3) also only
allows damages classes if the district court finds “that a class
action is superior to other available methods for fairly and
efficiently adjudicating the controversy.” Whether a class
action will be manageable “is, by . . . far, the most critical
concern in determining whether a class action is a superior
means of adjudication.” 2 W. Rubenstein, Newberg on Class
Actions § 4.72 (5th ed. Supp. 2021).

                               B

    The district court did not abuse its discretion in finding
that the predominance and superiority requirements were not
satisfied.

                               1

    First, the district court did not abuse its discretion in
finding that common questions do not predominate.
10      LARA V. FIRST NAT’L INS. CO. OF AMERICA

Whether Liberty and CCC’s condition adjustment violates
the Washington state regulations is a common question. But
to show liability for breach of contract or unfair trade
practices, Plaintiffs must also show an injury. And to show
an injury will require an individualized determination for
each plaintiff. The district court did not abuse its discretion
in finding that those individualized determinations
predominate over the common questions.

    To win on the merits of breach of contract, plaintiffs
must show that “the breach proximately causes damage to
the [plaintiff].” C 1031 Props., Inc. v. First Am. Title Ins.
Co., 301 P.3d 500, 503 (Wash. Ct. App. 2013). The unfair
trade practices claim is similar: it requires proof that a
plaintiff as “injured in his . . . business or property.” Wash.
Rev. Code § 19.86.090. Because Liberty only owed each
putative class member the actual cash value of his or her car,
if a putative class member was given that amount or more,
then he or she cannot win on the merits. But figuring out
whether each individual putative class member was harmed
would involve an inquiry specific to that person. More
particularly, it would involve looking into the actual pre-
accident value of the car and then comparing that with what
each person was offered, to see if the offer was less than the
actual value. Because this would be an involved inquiry for
each person, common questions do not predominate.

    Some examples of potential class members help show
why the district court did not abuse its discretion. First, this
class could include a plaintiff whose car was valued using
the CCC report with the disputed condition adjustment, and
for whom Liberty used CCC’s estimate without making any
further adjustments. Even for that plaintiff, the district court
would have to look into the actual value of the car, to see if
there was an injury. Second, the class could also include a
           LARA V. FIRST NAT’L INS. CO. OF AMERICA                         11

plaintiff for whom Liberty used the CCC report with the
disputed condition adjustment but ultimately gave a higher
offer, either because of an upward adjustment or just as part
of negotiations. This plaintiff’s case would demand even
more of an individualized inquiry. Finally, this class could
also include a plaintiff who at first received the CCC report
but whose car was valued with an appraisal. This plaintiff’s
case would also demand an individualized inquiry.

    Plaintiffs have several responses to this reasoning. First,
they say that this forces them to “prove two breaches”—the
violation of the regulation and then a second breach of actual
underpayment. It’s true that the district court’s order seems
to say that Plaintiffs must show both a failure to itemize and
an inappropriate amount just to show a violation of the
regulation.     But whether the district court properly
interpreted the regulation makes no difference here. Even if
the district court was mistaken, and a regulatory violation
requires only proof of failure to itemize or a deduction in an
inappropriate amount, still, only the Washington insurance
commissioner can prosecute violations of the regulation.
Wash. Rev. Code § 48.30.010(5)–(6). A violation of the
regulation isn’t a breach. 4 Breach of contract requires not
just a violation of the terms of the contract but also an injury.
C 1031 Props., 301 P.3d at 503. Plaintiffs’ unfair trade
practices claim also requires an injury. Wash. Rev. Code
§ 19.86.090. It’s proof of these injuries that will be
individualized.

    4
       Plaintiffs argue that the regulations are incorporated into the
contract and thus a violation of the regulation is a violation of the
contract. Defendants contest that Plaintiffs’ claims set out violations of
the regulations. But at this stage, this dispute doesn’t matter: even if a
violation of the regulations is a breach of the contract, Plaintiffs still have
to show harm.
12      LARA V. FIRST NAT’L INS. CO. OF AMERICA

    Second, Plaintiffs respond that these individualized
issues of harm are “damages issues” that can be tried
separately. But that’s not right either: if there’s no injury,
then the breach of contract and unfair trade practices claims
must fail. That’s not a damages issue; that’s a merits issue.

     On this point, Plaintiffs respond that the only possible
definition of “actual cash value” in the regulations is the
value given by the prescribed process, and thus that the
injury for each plaintiff is the amount of the condition
adjustment. But that’s still not right. If the condition
adjustment was applied for a plaintiff but then that plaintiff
still got an amount equal to what he or she would have gotten
if the adjustment was not applied (or more than that), then
there was no breach of contract because there was no injury.
And this could easily have happened: CCC or Liberty could
have adjusted the value back up, Liberty could have made a
higher offer, or the parties could have done appraisals.
Liberty is correct to say that on this point, Plaintiffs
essentially ask for a strict liability remedy which is not
provided by their causes of action.

     Third, Plaintiffs say that even if proof of individual
injuries is required, the amount of the deduction would still
be “relevant . . . evidence” in that inquiry. That’s true, but
it’s also beside the point. Some relevant evidence could be
in common, but much of it wouldn’t be, and that’s why the
district court didn’t abuse its discretion in finding that
individual questions predominate.

   Fourth, Plaintiffs point to Achziger v. IDS Prop. Cas. Ins.
Co., 772 F. App’x 416 (9th Cir. 2019), to argue that we
reversed a district court for not finding predominance in
similar circumstances. But on top of being unpublished,
Achziger does not apply because it did not involve any sort
of individualized determinations. While the condition
        LARA V. FIRST NAT’L INS. CO. OF AMERICA              13

adjustment here is applied across the board, other
compensating adjustments and the ultimate valuation are
made individually. And it’s those other things that would
require more individualized inquiries here.

    Plaintiffs finally resort to calling Defendants’
adjustments “illegal.” But that’s an argument for the
Washington insurance commissioner, the official who could
prosecute this kind of alleged violation. Lara brought this
argument to the commissioner, and that office has chosen not
to pursue the case. Because the regulations do not provide a
private cause of action, Plaintiffs instead sued Liberty and
CCC for breach of contract and unfair trade practices. Those
causes of action require proof of an injury, and so the district
court was correct to apply “the old basketball phrase, ‘no
harm, no foul.’” If there was no injury, then there was no
breach of contract or unfair trade practice. And because
figuring out whether each plaintiff was injured would be an
individualized process, the district court did not abuse its
discretion in finding that individual questions predominated.

                               2

    Second, the district court’s finding of no superiority was
not an abuse of discretion for the same reason. A class action
here would involve adjudicating issues specific to each class
member’s claim, and that would be unmanageable.
Individual trials would be a better way to adjudicate those
issues. The district court’s finding of no superiority was thus
not an abuse of discretion.

                              IV

   The district court did not abuse its discretion in
concluding that individual questions predominate over
common ones, or that individual trials would be superior to
14     LARA V. FIRST NAT’L INS. CO. OF AMERICA

a class action. We need not reach Defendants’ remaining
arguments. The district court’s order is AFFIRMED.